DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 27 August 2019, this is a First Action Non-Final Rejection on the Merits.  Claims 1-24 are currently pending in the instant application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 27 August 2019 and 28 February 2020, respectively, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have been considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a programmable control unit”, “program generator computing unit”, “program generator computing device”, “program generator” in at least one or more of claims 1, 9 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant provides the claim limitation, “wherein the program generator computing device transmits one or more sequences of keywords describing a control operation…” however, based on the currently provided claim language, it is unclear what the metes and bounds of the claimed “one or more sequences of 
Regarding claim 1, claim 1 recites the limitation "the program generator computing device" in line 6 of said claim.  There is insufficient antecedent basis for this limitation in the claim.  It is further unclear if the claimed “program generator computing device” is supposed to be the previously claimed “program generator computing unit”, or if it is a separate/new element within the claim. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claims 2-8, these claims are either directly or indirectly dependent upon independent claim 1, and therefore are also rejected under this section for at least their dependence upon a rejected base claim.  Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 9, Applicant provides the claim limitation, “wherein the creating includes the program generator converting one or more sequences of keywords…” however, based on the currently provided claim language, it is unclear what the metes and bounds of the claimed “one or more sequences of keywords” encompasses, and therefore claim 9 is rendered indefinite. Specifically, it is unclear how the claimed “keywords” are derived/obtained, for instance, are the keywords selected from a 
Regarding claims 10-16, these claims are either directly or indirectly dependent upon independent claim 9, and therefore are also rejected under this section for at least their dependence upon a rejected base claim.  Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 17, Applicant provides the claim limitation, “wherein the creating includes the program generator converting one or more sequences of keywords…” however, based on the currently provided claim language, it is unclear what the metes and bounds of the claimed “one or more sequences of keywords” encompasses, and therefore claim 17 is rendered indefinite. Specifically, it is unclear how the claimed “keywords” are derived/obtained, for instance, are the keywords selected from a predefined list on some kind of display, or alternatively, are the claimed keywords input to the program generator through some kind of user input (i.e. GUI, touchscreen, keyboard, audible input, etc.), or some other variation/methodology thereof. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claims 18-24, these claims are either directly or indirectly dependent upon independent claim 17, and therefore are also rejected under this section for at least their dependence upon a rejected base claim.  Accordingly, appropriate correction and/or clarification are earnestly solicited.

Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  
Regarding claim 1, Applicant fails to provide with the method executed by the computing device includes some kind of “output” and/or “control” step as a result of the “complete program code” generated by the program generator.  Specifically, Applicant provides the language, “for programming the robot for carrying out the activity”, however this appears to be an intended use, and there is no step/limitation currently provided that provides (i.e. transmits, executes, etc.) the “complete program code” (i.e. generated program) to the robot for execution of the activity.  Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claims 2-8, these claims are either directly or indirectly dependent upon independent claim 1, and therefore are also rejected under this section for at least their dependence upon a rejected base claim.  Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 9, Applicant fails to provide with the method some kind of “output” and/or “control” step as a result of the “complete program code” generated by the program generator.  Specifically, Applicant provides the language, “for programming the robot for carrying out the activity”, however this appears to be an intended use, and there is no step/limitation currently provided that provides (i.e. transmits, executes, etc.) the “complete program code” (i.e. generated program) to the robot for execution of the activity.  Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claims 10-16, these claims are either directly or indirectly dependent upon independent claim 9, and therefore are also rejected under this section for at least their dependence upon a rejected base claim.  Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 17, Applicant fails to provide with the method some kind of “output” and/or “control” step as a result of the “complete program code” generated by the program generator.  Specifically, Applicant provides the language, “for programming the robot for carrying out the activity”, however this appears to be an intended use, and there is no step/limitation currently provided that provides (i.e. transmits, executes, etc.) the “complete program code” (i.e. generated program) to the robot for execution of the activity.  Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claims 18-24, these claims are either directly or indirectly dependent upon independent claim 17, and therefore are also rejected under this section for at least their dependence upon a rejected base claim.  Accordingly, appropriate correction and/or clarification are earnestly solicited.


Examiner notes wherein the claims have been addressed below in view of the prior art of record, as best understood by the Examiner, in light of the 35 USC 112(b), or second paragraph, rejections provided herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jaekel et al (US 2017/0190052 A1, hereinafter Jaekel).
Regarding claim 1, Jaekel discloses a computing device for carrying out a method for programming a robot for carrying out an activity, wherein the robot includes a programmable control unit, the computing device comprising: a program generator computing unit with a connection to a programming rulebook, which is a database (Figures 2-5; at least as in paragraphs 0206-0210, 0222-0229, 0257-0258 and 0261, wherein a robot is set up in a robot program, by means of a motion template, wherein said motion template is selected from a database comprising a plurality of motion templates), wherein the program generator computing device transmits one or more sequences of keywords describing a control operation to the programming rulebook database and receives valid program code corresponding to the transmitted one or more sequences of words from the programming rulebook database, wherein the method for programming the robot includes creating the robot programs using a standard program generator, wherein the creating includes the program generator converting the one or more sequences of keywords into the valid program code for the programmable control unit by requesting and receiving information from the programming rulebook database, wherein the program generator receives the valid program code sections appropriate for the respective robot type in a predefined syntax from the programming rulebook database, and wherein the program generator combines the received program code sections to form a complete program code 
Regarding claim 2, Jaekel discloses the computing device further comprising the programming rulebook database, which is installed on the computing device (Figures 2-5; at least as in paragraphs 0206-0210, 0222-0229, 0257-0258 and 0261).
Regarding claim 3, Jaekel further discloses wherein the computing device communicates with an external central computer housing the programming rulebook database (Figures 2-5; at least as in paragraphs 0206-0210, 0222-0229, 0257-0258 and 0261).
Regarding claim 4, Jaekel further discloses wherein the one or more sequences of keywords are at least partially provided with parameter specifications (Figures 2-5; at least as in paragraphs 0206-0210, 0222-0229, 0257-0258 and 0261).
Regarding claim 5, Jaekel further discloses wherein the program generator inserts one or more comments for describing functions into the complete program code (Figures 2-5; at least as in paragraphs 0206-0210, 0222-0229, 0257-0258 and 0261).
Regarding claim 6, Jaekel further discloses wherein the program generator inserts the comments in a plurality of selected languages (Figures 2-5; at least as in paragraphs 0206-0210, 0222-0229, 0257-0258 and 0261).
Regarding claim 7, Jaekel further discloses wherein the programming rulebook database is either stored on the computer on which the program for controlling the robot is created or is installed on a central computer connected to the computer (Figures 2-5; at least as in paragraphs 0206-0210, 0222-0229, 0257-0258 and 0261).
Regarding claim 8, Jaekel further discloses wherein, when retrieving information in the programming rulebook database, a keyword of the at least one sequence of keywords, including parameter specifications, when present, is transmitted to the programming rulebook database in a query and is used as index information for retrieving information in the in the programming rulebook database (Figures 2-5; at least as in paragraphs 0206-0210, 0222-0229, 0257-0258 and 0261).
Regarding claim 9, Jaekel discloses a computer program stored on a non-transitory computer readable medium and, when executed in a computing device, carries out a method for programming a robot for carrying out an activity, wherein the robot includes a programmable control unit, wherein the method for programming the robot includes: creating the robot programs using a standard program generator, wherein the creating includes the program generator converting one or more sequences of keywords into valid program code for the programmable control unit by requesting and receiving information from a programming rulebook database (Figures 2-5; at least as in paragraphs 0206-0210, 0222-0229, 0257-0258 and 0261, wherein a robot is set up in a robot program, by means of a motion template, wherein said motion template is 
Regarding claim 10, Jaekel further discloses wherein the method further comprises the programming rulebook database, which is installed on the computing device (Figures 2-5; at least as in paragraphs 0206-0210, 0222-0229, 0257-0258 and 0261).
Regarding claim 11, Jaekel further discloses wherein the computing device communicates with an external central computer housing the programming rulebook database (Figures 2-5; at least as in paragraphs 0206-0210, 0222-0229, 0257-0258 and 0261).
Regarding claim 12, Jaekel further discloses wherein the one or more sequences of keywords are at least partially provided with parameter specifications (Figures 2-5; at least as in paragraphs 0206-0210, 0222-0229, 0257-0258 and 0261).
Regarding claim 13, Jaekel further discloses wherein the program generator inserts one or more comments for describing functions into the complete program code (Figures 2-5; at least as in paragraphs 0206-0210, 0222-0229, 0257-0258 and 0261).
Regarding claim 14, Jaekel further discloses wherein the program generator inserts the comments in a plurality of selected languages (Figures 2-5; at least as in paragraphs 0206-0210, 0222-0229, 0257-0258 and 0261).
Regarding claim 15, Jaekel further discloses wherein the programming rulebook database is either stored on the computer on which the program for controlling the robot is created or is installed on a central computer connected to the computer (Figures 2-5; at least as in paragraphs 0206-0210, 0222-0229, 0257-0258 and 0261).
Regarding claim 16, Jaekel further discloses wherein, when retrieving information in the programming rulebook database, a keyword of the at least one sequence of keywords, including parameter specifications, when present, is transmitted to the programming rulebook database in a query and is used as index information for retrieving information in the in the programming rulebook database (Figures 2-5; at least as in paragraphs 0206-0210, 0222-0229, 0257-0258 and 0261).
Regarding claim 17, Jaekel discloses a method for programming a robot for carrying out an activity, wherein the robot includes a programmable control unit, wherein the method comprising: creating the robot programs using a standard program generator, wherein the creating includes the program generator converting one or more sequences of keywords into valid program code for the programmable control unit by requesting and receiving information from a programming rulebook database (Figures 2-5; at least as in paragraphs 0206-0210, 0222-0229, 0257-0258 and 0261, wherein a robot is set up in a 
Regarding claim 18, Jaekel discloses the method further comprising the programming rulebook database, which is installed on the computing device (Figures 2-5; at least as in paragraphs 0206-0210, 0222-0229, 0257-0258 and 0261).
Regarding claim 19, Jaekel further discloses wherein the computing device communicates with an external central computer housing the programming rulebook database (Figures 2-5; at least as in paragraphs 0206-0210, 0222-0229, 0257-0258 and 0261).
Regarding claim 20, Jaekel further discloses wherein the one or more sequences of keywords are at least partially provided with parameter specifications (Figures 2-5; at least as in paragraphs 0206-0210, 0222-0229, 0257-0258 and 0261).
Regarding claim 21, Jaekel further discloses wherein the program generator inserts one or more comments for describing functions into the complete program code (Figures 2-5; at least as in paragraphs 0206-0210, 0222-0229, 0257-0258 and 0261).
Regarding claim 22, Jaekel further discloses wherein the program generator inserts the comments in a plurality of selected languages (Figures 2-5; at least as in paragraphs 0206-0210, 0222-0229, 0257-0258 and 0261).
Regarding claim 23, Jaekel further discloses wherein the programming rulebook database is either stored on the computer on which the program for controlling the robot is created or is installed on a central computer connected to the computer (Figures 2-5; at least as in paragraphs 0206-0210, 0222-0229, 0257-0258 and 0261).
Regarding claim 24, Jaekel further discloses wherein, when retrieving information in the programming rulebook database, a keyword of the at least one sequence of keywords, including parameter specifications, when present, is transmitted to the programming rulebook database in a query and is used as index information for retrieving information in the in the programming rulebook database (Figures 2-5; at least as in paragraphs 0206-0210, 0222-0229, 0257-0258 and 0261).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925. The examiner can normally be reached Monday-Friday 7:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664